Citation Nr: 0305508	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  97-10  276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the rectum, to include as due to herbicide exposure.

2.  Entitlement to service connection for basal cell 
carcinoma of the right ear, to include as due to herbicide 
exposure.

3.  Entitlement to service connection for a skin rash, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for disorders of the 
legs, knees and back.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for residuals of a 
ruptured eardrum.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from August 1996 and December 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Nashville, Tennessee (the RO).  

Procedural history

The veteran had active service from November 1951 to December 
1967.  Service in Vietnam is indicated by the evidence of 
record. 

In July 1995, the RO received the veteran's claim of 
entitlement to service connection for adenocarcinoma of the 
rectum, basal cell carcinoma of the right ear, and a skin 
rash, all claimed as due to herbicide exposure.  The veteran 
also claimed entitlement to service connection for leg, knee 
and back disorders.  In an August 1996 rating decision, the 
RO denied the claims.  The veteran disagreed with the August 
1996 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in April 1997. 

Also in April 1997, the RO received the veteran's claims for 
service connection for a hearing loss disability and for 
residuals of a perforated eardrum.  In a December 1999 rating 
decision, the RO denied the claims.  The veteran disagreed 
with the December 1999 rating decision, and perfected his 
appeal in August 2001.

The veteran testified at a personal hearing which was chaired 
by the undersigned Veterans Law Judge at the RO in August 
2001.    The transcript of the hearing is associated with the 
veteran's claims folder.  In November 2001, the Board 
remanded the issues listed above for further evidentiary 
development.  

Other issues

The Board observes that in addition to remanding the issues 
listed above, its November 2001 decision included a decision 
on the merits as to the issue of entitlement to service 
connection for residuals of broken ribs.  The Board's 
decision is final.  See 38 C.F.R. § 20.1100 (2002).  
Accordingly, that issue will be addressed no further in this 
decision.

In April 1997, the veteran also perfected an appeal as to the 
RO's denial of service connection for posttraumatic stress 
disorder (PTSD).  However, in March 2000, the RO issued a 
decision granting service connection for PTSD, which was 
considered a full grant of the benefit sought on appeal.  

The Board observes that in the December 1999 rating decision, 
the RO denied the veteran's claims of entitlement to service 
connection for diabetes and for hepatitis.  The veteran did 
not appeal the December 1999 rating decision as to either 
issue.  In  August 2001, the veteran attempted to reopen 
those claims.  In an August 2002 rating decision, the RO 
denied the claim of entitlement to service connection for 
hepatitis and granted the claim of entitlement to service 
connection for diabetes.  The veteran did not disagree with 
the August 2002 rating decision; therefore, those issues will 
not be addressed further in this decision.



REMAND

Factual Background

In November 2001, the Board considered the issues listed 
above, and concluded that additional development was 
necessary.  The Board remanded these issues with instructions 
to the RO to carry out additional development, principally 
involving the scheduling a several medical examinations, and 
when that development was complete, to readjudicate the 
issues.  

Several VA examinations which had been requested by the Board 
were completed in November 2002.  Without further ado, the RO 
forwarded the veteran's claims folder to the Board.

Reasons for remand

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance by the Board or the originating agency with remand 
instructions is neither optional nor discretionary.  The 
Court further held that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.

Although additional development was undertaken by the RO 
based on the instructions contained in the Board's November 
2001 remand, the RO did not comply with the instruction to 
readjudicate the veteran's claims.  Consequently, in order to 
ensure full compliance with the Board's previous remand 
instructions, the Board finds that an additional remand is 
also necessary so the RO can readjudicate the veteran's 
service connection claims.

The Board is of course aware that subsequent to its November 
2001 remand regulations were enacted which now enable the 
Board to develop evidence without returning cases to the RO.  
See (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002 ) [codified at 
38 C.F.R. § 19.9 (2002)].  However, the subsequent 
regulations have no impact on the Court's precedential 
holding in Stegall.  Accordingly, this remand is necessary.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should review the claims file and ensure that all 
development specified in the November 2001 remand has 
been satisfactorily completed.  The RO should undertake 
any further indicated development.  The RO should then 
readjudicate the issues that are the subjects of the 
November 
2001 remand.

If the benefits sought on appeal are not granted, the RO 
should issue a supplemental statement of the case and provide 
the veteran and his representative with an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




